DETAILED ACTION
Response to Amendment
Applicants’ response to the last Office Action, filed on 08/11/2022 has been entered and made of record.
In view of the Applicant’s amendments, the rejection under 35 U.S.C. 112(b) of claims 3, 10, and 13, the rejection under 35 U.S.C. 101 of claims 15 and 20-24, and the 35 U.S.C. 112(f) invocation of claims 1-3, 5, and 7 are expressly withdrawn.
Applicant’s amendment has necessitated new grounds of rejection.  Thus, new grounds of rejection are presented in this Office Action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered, however, the arguments are indicated towards the newly added limitation of applying the trained neural network model including to: generate control commands for the autonomous machine, calculate human expressions or actions based on the generated control commands, evaluate the calculated human expressions or actions using the trained neural network model, select one of the control commands, and provide the selected control command to the autonomous machine for execution.  Examiner notes that Hemken (US 2017/0028563) discloses generating control commands for the autonomous machine (Para. 0036 lines 1-9, 0038 lines 1-9, where motions, movements, gestures, and other bodily dynamics are generated), calculating human expressions or actions based on the generated control commands (Para. 0036 lines 1-9, 0038 lines 1-9, "objective measurement"), evaluating the calculated human expressions or actions using the trained neural network model (Para. 0036 lines 9-16, 0042 lines 1-7, 0045 lines 1-19, "neural network" "test data"), selecting one of the control commands (Para. 0036 lines 9-16, 0045 lines 1-4, 0046 lines 1-5, "drive the robot", where in generating the effector signals to drive the robot to perform a motion, movement, gesture, etc., it is selecting one of the control commands), and providing the selected control command to the autonomous machine for execution (Para. 0036 lines 9-16, 0045 lines 1-4, 0046 lines 1-5, "drive the robot").  Thus, Examiner maintains that Hemken does still teach the newly added limitations to the claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the autonomous machine" in Line 8.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of an autonomous machine.  Examiner suggests amending to “an autonomous machine” and has interpreted the limitation as such.
Claims 22 and 23 recite the limitation "the computing device" in Lines 4 and 8 of Claim 22 and Lines 5-6 of Claim 23.  There is insufficient antecedent basis for this limitation in the claims as it is unclear as to which computing device is being referred to (the computing device disclosed in Line 2 of Claim 15 or the computing device in Line 7 of Claim 15).  Examiner suggests amending the limitation “a computing device” in Line 7 of Claim 15 to “the computing device” and has interpreted the limitation as such.
Claims 20, 21, and 24 depend on Claim 15 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hemken (US 2017/0028563).
With regards to claim 1, Hemken discloses an apparatus to facilitate transferring of human experiences to an autonomous machine, the apparatus comprising: 
memory to store one or more inputs relating to a user received from one or more sensors (Para. 0033 lines 1-25, 0034 lines 1-6, 0036 lines 1-16, "sensors" "video and/or audio capture devices", “storage medium” “store”); and
a processor (Para. 0064 lines 1-3, "processor") to:
evaluate the one or more inputs to capture one or more behavior traits of the user (Para. 0034 lines 1-6, 0036 lines 1-13, "motions and movements" "gestures");  and 
a trained neural network model to facilitate the autonomous machine to adopt the one or more behavior traits to behave as the user (Para. 0031 lines 1-4, 0036 lines 1-13, 0045 lines 8-15, 0046 lines 1-5, 0050 lines 1-14, Fig. 6, "exhibit" "generate refined intelligent behavior or actions by the robot"), including to:
generate control commands for the autonomous machine (Para. 0036 lines 1-9, 0038 lines 1-9, "motions" "movements" "gestures"), 
calculate human expressions or actions based on the generated control commands (Para. 0036 lines 1-9, 0038 lines 1-9, "objective measurement"), 
evaluate the calculated human expressions or actions using the trained neural network model (Para. 0036 lines 9-16, 0042 lines 1-7, 0045 lines 1-19, "neural network" "test data"), 
select one of the control commands (Para. 0036 lines 9-16, 0045 lines 1-4, 0046 lines 1-5, "drive the robot"), and 
provide the selected control command to the autonomous machine for execution (Para. 0036 lines 9-16, 0045 lines 1-4, 0046 lines 1-5, "drive the robot").  
With regards to claim 2, Hemken discloses the apparatus of claim 1, wherein: the one or more inputs include at least one of user perception inputs and user behavior inputs (Para. 0034 lines 1-3, 0036 lines 1-9, "movement" "gestures"); wherein the user perception inputs comprise one or more of: body positions, perception expressions, movements, sounds or voices, identifications, genders, and categories (Para. 0034 lines 1-3, 0036 lines 1-9, "movement"); and wherein the processor is to train the neural network model in one or more of: expressions, motions, and sequences based on the user perception inputs (Para. 0041 lines 1-6, 0042 lines 1-5, 0045 lines 8-15, 0051 lines 1-20, Fig. 7, "training" "sensors").  
With regards to claim 3, Hemken discloses the apparatus of claim 2, wherein: the user behavior inputs comprise one or more of: behavior expressions, head and body gestures, body motions, and speeches (Para. 0034 lines 1-3, 0036 lines 1-9, "gestures" "gait"); and wherein the processor is to train the neural network model in one or more of: the expressions, the motions, and the sequences based on the user behavior inputs (Para. 0041 lines 1-6, 0042 lines 1-5, 0045 lines 8-15, 0051 lines 1-20, Fig. 7, "training" "sensors").  
With regards to claim 4, Hemken discloses the apparatus of claim 1, wherein: the one or more sensors are coupled to one or more of cameras hosted by at least one of the apparatus and an integration system coupled to the apparatus over a communication medium (Para. 0005 lines 9-13, 0033 lines 1-28, 0042 lines 1-5,  "video and/or audio capture devices" "sensor apparatus"); wherein the integration system comprises an exoskeleton sensing sub-system and an expression capturing sub-system (Para.0033 lines 1-25, 0036 lines 1-9, 0038 lines 1-9, "sensor apparatus"); wherein the apparatus comprises the autonomous machine, the autonomous machine including one or more of: a robot, a self- driving vehicle, a self-flying vehicle, a self-floating vehicle, and a self-operating device (Para. 0033 lines 1-4, 0036 lines 9-16, "autonomous robot"); and wherein the communication medium comprises one or more of a cloud network, a proximity network, and the Internet (Para. 0005 lines 9-13, "local or remote network").  
With regards to claim 5, Hemken discloses the apparatus of claim 4, wherein the processor is to: facilitate the integration system via integration of the exoskeleton sensing sub-system with the expression capturing sub-system (Para. 0036 lines 1-9, 0038 lines 1-9, 0041 lines 1-8, "sensor apparatus" "sensor set"); and facilitate compatibility and communication between at least two or more of the apparatus, the exoskeleton sensing sub-system, and the expression capturing sub- system (Para. 0005 lines 9-13, 0036 lines 9-16, 0042 lines 1-5, communication between robot and sensor apparatus).
With regards to claim 6, Hemken discloses the apparatus of claim 2, wherein application of the trained neural network model comprises: a transfer of user experiences determined based on at least one of the user perception inputs and user behavior inputs to the autonomous machine such that the autonomous machine behaves as the user (Para. 0005 lines 3-6, 0031 lines 1-4, 0034 lines 1-3, 0036 lines 1-13, 0046 lines 1-5, 0050 lines 1-14, Fig. 6, "movement" "gestures" "exhibit" "generate refined intelligent behavior or actions by the robot").
With regards to claim 7, Hemken discloses the apparatus of claim 1, wherein: evaluation of the one or more inputs comprises a determination of the one or more behavior traits of the user based on one or more environments, wherein an input relating to the user in a first environment is interpreted as a first behavior trait, wherein the input relating to the user in a second environment is interpreted as a second behavior trait that is distinct from the first behavior trait, and wherein the processor is to train the neural network model based on relevance of the one or more environments (Para. 0046 lines 1-5 and 9-16, 0048 lines 1-16, 0049 lines 5-32, 0050 lines 1-14, 0051 lines 1-20, "environment-centric data" "behavior…determined by the surrounding environmental…").
With regards to claims 8-12 and 14, they recite the functions of the apparatus of claims 1-5 and 7, respectively, as processes.  Thus, the analyses in rejecting claims 1-5 and 7 are equally applicable to claims 8-12 and 14, respectively.
With regards to claim 13, Hemken discloses the method of claim 10, wherein: applying of the trained neural network model comprises transferring user experiences determined based on at least one of the user perception inputs and user behavior inputs to the autonomous machine such that the autonomous machine behaves as the user (Para. 0005 lines 3-6, 0031 lines 1-4, 0034 lines 1-3, 0036 lines 1-13, 0046 lines 1-5, 0050 lines 1-14, Fig. 6, "movement" "gestures" "exhibit" "generate refined intelligent behavior or actions by the robot").
With regards to claims 15 and 20-24, they recite the apparatus of claims 1-6, respectively, as at least one machine-readable medium comprising a plurality of instructions, when executed on a computing device, implement or perform the functions.  Hemken discloses the machine-readable medium (Para. 0067 lines 1-17, “memory” “executable program instructions” “processor”).  Thus, the analyses in rejecting claims 1-6 are equally applicable to claims 15 and 20-24, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
References Becker et al. (GripSee: A Gesture-Controlled Robot for Object Perception and Manipulation) and Canal et al. (A real-time Human-Robot Interaction system based on gestures for assistive scenarios) disclose generating commands for an autonomous machine, calculating human actions based on the commands, evaluating the actions using a trained neural network model, selecting one of the commands, and provide the selected command to the autonomous machine for execution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662